TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00374-CV


In re Insurance Placement Services (Bermuda) Ltd, Marsha Lanier Rambo, and
Bradley C. Bohling



ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
 Relators' Emergency Motion for Temporary Relief is granted.  The June 2, 2011
Order Overruling Plaintiffs' Objections to Amended Notices of Intention to Take Depositions by
Written Questions and any discovery or production of documents compelled thereby are stayed until
further order of this Court.
		The Real Parties in Interest are directed to file a response to the Petition for Writ of
Mandamus no later than June 17, 2011.
		It is so ordered June 10, 2011.
 
 						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin